 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   NADYNNE S.,

 9                              Plaintiff,                 Case No. C19-5163-MLP

10          v.                                             ORDER

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                                Defendant.
13

14
            This matter comes before the Court on Plaintiff’s motion for relief under Federal Rule of
15
     Civil Procedure 59(e). (Dkt. # 18.) After reviewing the motion and the remainder of the record,
16
     the Court DENIES Plaintiff’s motion (dkt. # 18) as explained below.
17
            A motion for reconsideration under Federal Rule of Civil Procedure 59(e) “offers an
18
     extraordinary remedy, to be used sparingly in the interest of finality and conservation of judicial
19
     resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003) (internal citations and
20
     quotation marks omitted). “Indeed, ‘a motion for reconsideration [under Rule 59(e)] should not
21
     be granted, absent highly unusual circumstances, unless the district court is presented with newly
22
     discovered evidence, committed clear error, or if there is an intervening change in the controlling
23
     law.’” Id. (quoting Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)). “A



     ORDER - 1
 1   motion for reconsideration may not be used to get a second bite at the apple.” Campion v. Old

 2   Republic Home Protection Co., Inc., 2011 WL 1935967, at *1 (S.D. Cal. May 20, 2011).

 3          In this case, Plaintiff’s motion reiterates and expands upon the briefing already presented,

 4   and explains why Plaintiff continues to believe that the Commissioner’s decision was erroneous.

 5   (Dkt. # 18.) Plaintiff’s claim of clear error notwithstanding, this disagreement does not

 6   demonstrate clear error. Accordingly, Plaintiff’s Rule 59(e) motion (dkt. # 18) is DENIED.

 7          Dated this 6th day of November, 2019.

 8


                                                          A
 9

10                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
